FILED
                           NOT FOR PUBLICATION                              DEC 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30280

              Plaintiff - Appellee,              D.C. No. 6:09-cr-60061-AA-1

  v.
                                                 MEMORANDUM *
RODNEY MEAD PELLING,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                     Argued and Submitted December 6, 2011
                              Seattle, Washington

Before: TASHIMA, McKEOWN, and TALLMAN, Circuit Judges.

       Rodney Pelling was arrested after police found erotica in a motel room he

shared with his twelve-year-old daughter, and naked pictures of her on his digital

camera. Pelling argues that the district court erred in denying his motion to

suppress. We review de novo a district court’s ruling on a motion to suppress.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
United States v. Bautista, 362 F.3d 584, 589 (9th Cir. 2004). Factual findings are

reviewed for clear error. United States v. Bynum, 362 F.3d 574, 578 (9th Cir.

2003). The record amply supports the district court’s determination that Pelling

consented to talk with the deputies, to their search, and then to accompany them to

the Sheriff’s Office. The district court also concluded that even if the deputies’

initial encounter with Pelling was non-consensual, it was supported by a

reasonable suspicion that criminal activity was afoot. See Adams v. Williams, 407

U.S. 143, 146 (1972) (articulating the now well-established reasonable suspicion

exception to the warrant requirement). We affirm the district court’s denial of

Pelling’s motion to suppress.

      Pelling also argues that the district court should have admitted his proposed

expert testimony regarding a claimed impulse control disorder. We review for

abuse of discretion the district court’s decision to exclude expert testimony.

United States v. Verduzco, 373 F.3d 1022, 1032 n.6 (9th Cir. 2004). The district

court has broad discretion to assess the relevance and admissibility of expert

testimony. United States v. Finley, 301 F.3d 1000, 1007 (9th Cir. 2002). To

resolve this issue, we need not decide whether the crimes with which Pelling was

charged are general or a specific intent crimes. Either way, the district court’s




                                          -2-
exclusion of the expert evidence as irrelevant and inadmissible was not an abuse of

discretion.




AFFIRMED.




                                        -3-